Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                              :
JOHN BANDA,                                   :
                                              :
                       Plaintiff,             :      Civil Action No. 13-4240 (ES) (MAH)
                                              :
                       v.                     :                      OPINION
                                              :
Y. CORNIEL, et al.,                           :
                                              :
                       Defendants.            :
                                              :

SALAS, DISTRICT JUDGE

       Before the Court is Defendants Y. Corniel, M. Main, L. Chiappetta, K. Stokes, and V.

Brickhouse’s (“Defendants”) motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

(D.E. No. 101). The Court has considered the parties’ submissions and decides the matter without

oral argument under Federal Rule of Civil Procedure 78(b). For the following reasons, the Court

DENIES Defendants’ motion.

I.     Background

       Plaintiff John Banda (“Plaintiff”), an involuntarily committed person pursuant to the

Sexually Violent Predator Act (“SVPA”), N.J. Stat. Ann. § 30:4-27.24, filed the instant matter

pursuant to 42 U.S.C. § 1983 on July 10, 2013. (D.E. No. 1). After granting Plaintiff’s in forma

pauperis application, screening the complaint, this Court screened Plaintiff’s complaint and

allowed his retaliation claim to proceed against 24 of the 27 defendants. (D.E. No. 28). Plaintiff’s

sole allegation is that Defendants violated his First Amendment rights by placing him in the

Modified Activities Program (“MAP”) as retaliation for his excessive use of the grievance system

and the manner in which he expressed himself on the grievance forms. (See D.E. No. 1 at 26).
       Defendants filed a motion to dismiss for failure to state a claim on July 10, 2015. (D.E.

No. 43). Plaintiff filed a motion for summary judgment while Defendants’ motion to dismiss was

pending. (D.E. No. 54). The Court denied Plaintiff’s summary-judgment motion. (D.E. No. 59).

The Court granted Defendants’ motion to dismiss. (D.E. Nos. 63 & 64). Regarding Defendants

Corniel, Main, Chiappetta, Stokes, and Brickhouse, the Court found that Plaintiff had not suffered

an adverse action sufficient to deter a prisoner of ordinary firmness from exercising his

constitutional rights. (D.E. No. 63 at 5-7). Regarding the remaining 19 Defendants, the Court

determined that Plaintiff had not sufficiently alleged their personal involvement. (Id. at 3-5). The

Court subsequently denied Plaintiff’s motion for reconsideration (D.E. No. 65) of the dismissal.

(D.E. Nos. 74 & 75). On March 15, 2017, the United States Court of Appeals for the Third Circuit

vacated the dismissal of Plaintiff’s retaliation claims against Defendants Corniel, Main,

Chiappetta, Stokes, and Brickhouse, and remanded to this Court for further proceedings consistent

with its Opinion. Banda v. Corniel, 682 F. App’x 170 (3d Cir. 2017). The Third Circuit held that

Plaintiff “sufficiently pleaded an adverse action because his MAP placement—in addition to other

significant restrictions—cost him his job.” Id. at 174.

       This Court reopened the matter. (D.E. No. 83). Plaintiff filed a motion to reinstate the

terminated defendants (D.E. No. 84), which the Court denied (D.E. No. 91). Plaintiff thereafter

sought leave to file an amended complaint (D.E. No. 92), which the Court also denied (D.E. No.

97). Defendants Corniel, Main, Chiappetta, Stokes, and Brickhouse then filed the instant motion

to Dismiss for failure to state a claim. (D.E. No. 101). On September 27, 2018, this Court ordered

supplemental briefing from Defendants to address Plaintiff’s claim that the retaliation was in

response to his simply using the grievance system, and not for the content Plaintiff provided on

the forms. (D.E. No. 115). Defendants filed the supplemental briefing on November 6, 2018.




                                                 2
(D.E. No. 125). Plaintiff filed a reply on November 26, 2018. (D.E. No. 126). That filing did not

directly address Defendants’ arguments. (See id.).

II.    Legal Standard

       A.      Motion to Dismiss

       To withstand a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.

       “In deciding a Rule 12(b)(6) motion, a court must consider only the complaint, exhibits

attached to the complaint, matters of the public record, as well as undisputedly authentic

documents if the complainant’s claims are based upon these documents.” Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010). But a limited exception to conversion exists for “document[s]

integral to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig.,

114 F.3d 1410, 1426 (3d Cir. 1997). “The purpose of this rule is to avoid the situation where a

plaintiff with a legally deficient claim that is based on a particular document can avoid dismissal

of that claim by failing to attach the relied upon document.” Jeffrey Rapaport M.D., P.A. v. Robins

S. Weingast & Assocs., Inc., 859 F. Supp. 2d 706, 714 (D.N.J. 2012) (citation omitted).

       Pro se litigants’ complaints are held “to less stringent standards than formal pleadings

drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Courts must “apply the relevant

legal principle even when the complaint has failed to name it.” Mala v. Crown Bay Marina, Inc,




                                                  3
704 F.3d 239, 244 (3d Cir. 2013). However, “pro se litigants still must allege sufficient facts in

their complaints to support a claim.” Id. at 245 (citation omitted).

       B.      Section 1983 Actions

       42 U.S.C. § 1983 is a vehicle for imposing liability under certain circumstances for the

violation of a person’s constitutional rights. Grammar v. John J. Kane Reg’l Ctrs.-Glen Hazel,

570 F.3d 520, 525 (3d Cir. 2009). Section 1983 provides in relevant part:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory . . . subjects, or causes to
               be subjected, any citizen of the United States or other person within
               the jurisdiction thereof to the deprivation of any rights, privileges,
               or immunities secured by the Constitution and laws, shall be liable
               to the party injured in an action at law, suit in equity, or other proper
               proceeding for redress . . . .

       Thus, to state a claim for relief under § 1983, a plaintiff must allege, first, the violation of

a right secured by the Constitution or laws of the United States and, second, that the alleged

deprivation was committed or caused by a person acting under color of state law. West v. Atkins,

487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

III.   Analysis

       Defendants assert two arguments in support of their motion to dismiss. (D.E. No. 101-1 at

16-24; D.E. No. 125). First, they assert they are entitled to qualified immunity. (D.E. No. 101-1

at 16-24). Second, they argue that Plaintiff has not demonstrated a prima facie case of retaliation.

(D.E. N. 125 at 1-8). The Court will address each argument in turn.

       A.      Failure to State a Claim of Retaliation

       Defendants advance the argument that Plaintiff has failed to establish a prima facie case of

retaliation. (Id.). For the reasons explained below, this Court finds that Plaintiff has stated a

cognizable retaliation claim against Defendants.




                                                   4
       Prison officials may not interfere with a prisoner’s exercise of First Amendment rights

unless interference is reasonably related to a legitimate penological interest, nor may prison

officials retaliate against a prisoner for exercising his First Amendment rights. See Turner v.

Safley, 482 U.S. 78, 90 (1987). A plaintiff alleging retaliation for engaging in protected conduct

must demonstrate “(1) his conduct was constitutionally protected; (2) he suffered an adverse action

at the hands of prison officials; [and] (3) his constitutionally protected conduct was a substantial

or motivating factor in the decision to discipline him.” Watson v. Rozum, 834 F.3d 417, 422 (3d

Cir. 2016) (citations omitted). If the Plaintiff can sufficiently allege that his engagement in the

protected conduct was the motivating factor, then the burden shifts to the defendant who must then

show that it would have made the same decision absent the protected conduct. Rauser v. Horn,

241 F.3d 330, 334 (3d Cir. 2001).

       Prison grievance filings qualify as protected First Amendment conduct. Watson, 834 F.3d

at 422 (citing Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003)). Moreover, an adverse action

suffered for engaging in protected conduct must only be “more than de minimis.” McKee v. Hart,

436 F.3d 165, 170 (3d Cir. 2006). Finally, a plaintiff can prove the third element of a retaliation

claim by demonstrating “(1) an unusually suggestive temporal proximity between the protected

activity and the allegedly retaliatory action, or (2) a pattern of antagonism coupled with timing to

establish a causal link.” Watson, 834, F.3d at 424.

       Here, Plaintiff’s conduct squarely falls within the realm of protected conduct as his

pleading provides that his multiple grievance filings precipitated the facility’s alleged response.

(See, e.g., D.E. No. 1 at 26). Defendants concede that this activity qualifies as constitutionally

protected behavior. (D.E. No. 125 at 3). Next, the adverse action that Plaintiff alleged to have

suffered from is the MAP placement that restricted his ability to work. (See, e.g., D.E. No. 1 at




                                                 5
15). Plaintiff does not specifically allege that the retaliatory activities “would deter a person of

ordinary firmness” from exercising First Amendment rights. (See generally id.). However, the

Court notes Defendant Corniel’s memorandum dated April 4, 2013, which states that Plaintiff’s

“decrease in grievance submissions” advised the decision to remove Plaintiff from MAP

placement. (Id. at 56). Finally, Plaintiff has pled sufficient facts to demonstrate that his engaging

in the grievance system was a substantial factor in the adverse action by the officials. The

correspondence between Defendants and Plaintiff, as well as the correspondence amongst the

Defendants, sufficiently demonstrates that Plaintiff’s use of the grievance system, however

inappropriate, compelled the MAP placement and subsequent loss of certain privileges, including

his job. (See id. at 38, 47-48, 51, & 57).

       Defendants maintain that the decision to place Plaintiff in MAP was triggered by “the

medically relevant collateral consequences related to his misuse of the STU’s grievance system

(both in terms of the frequency of grievances filed and their content) and failure to engage in

treatment in a meaningful way.” (D.E. No. 125 at 4). Defendants posit that the overarching

objective of their decision to place Plaintiff in MAP, was to “help Plaintiff ameliorate his anti-

social conduct and poor judgment—the type of behavior that led to his convictions for sexually

violent offenses and commitment to the STU.” (Id. at 5). However, this argument does not address

what, if any of Plaintiff’s behavior, other than filing the grievances, raised their behavioral

concerns and subsequently motivated their decision to place him in MAP. Although Plaintiff’s

supporting exhibits include Defendants’ internal correspondence expressing concerns about

Plaintiff’s behavior including his “poor understanding of boundaries as well as an inflated sense

of entitlement” (D.E. No. 1 at 48), the Court cannot at this stage determine whether Defendant’s




                                                 6
response to this alleged behavior, placing Plaintiff in MAP, was a “medically relevant collateral

consequence[ ].” See Rauser, 241 F.3d at 334.

       At this stage, Plaintiff’s complaint sufficiently states a First Amendment retaliation claim.

       B.      Qualified Immunity

       Defendants also argue that the complaint should be dismissed as they are entitled to

qualified immunity. (D.E. No. 101-1 at 16-24).

       “[G]overnment officials performing discretionary functions generally are shielded from

liability for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982). “When properly applied, [qualified immunity] protects ‘all but the plainly

incompetent or those who knowingly violate the law.’” Spady v. Bethlehem Area Sch. Dist., 800

F.3d 633, 637 (3d Cir. 2015) (citing Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011) (quoting Malley

v. Briggs, 475 U.S. 335, 341 (1986)).

       To survive claim of qualified immunity, a plaintiff must show “(1) that the official violated

a statutory or constitutional right, and (2) that the right was clearly established at the time of the

challenged conduct.” Mirabella v. Villard, 853 F.3d 641, 648 (3d Cir. 2017) (internal quotation

marks and citations omitted). Courts have the discretion to perform the two-step qualified

immunity test in the order deemed most appropriate in the particular case at issue. Santini v.

Fuentes, 795 F.3d 410, 418 (3d Cir. 2015).

       Defendants frame their qualified immunity argument by advancing that Plaintiff’s “right

to avoid the treatment ramifications of his hostile conduct” was not clearly established. (D.E. No.

101-1 at 22). However, the right at issue in this matter is Plaintiff’s First Amendment right to use

the institution’s grievance system. And as discussed in the preceding section, Plaintiff has




                                                  7
sufficiently pleaded that the Defendants retaliated against him for his exercising this particular

constitutional right. Consequently, Defendants have failed to meet their burden of establishing

qualified immunity. Thomas v. Independence Twp., 463 F.3d 285, 293 (3d Cir. 2006) (“[T]he

burden of pleading qualified immunity rests with the defendant, not the plaintiff.”).

IV.    CONCLUSION

       For the foregoing reasons, the Defendants’ motion to dismiss is DENIED. An appropriate

Order accompanies this Opinion.


                                                             s/Esther Salas
                                                             Esther Salas, U.S.D.J.




                                                 8
